ON MOTION FOR REHEARING, OR, ALTERNATIVELY, APPLICATION FOR TRANSFER

PER CURIAM.
S.L. states in his motion for rehearing that this court misstated material matters of fact in its opinion; that the statement that S.L. did not file a notice of intent to *517claim paternity with the putative father registry was incorrect. S.L. attached a form of the Missouri Department of Health and Senior Sendees that bears a “[d]ate [s]igned” of “7-31-03” that purports to be his registration of the intent to claim paternity of the child who was born February 4, 2003.
This court’s review of the record discloses that a copy of the form was filed with this court as an attachment to a motion that sought to stay this appeal. The record, however, does not reveal that the document was before the trial court. Accordingly, it was not a part of the legal file component of the record on appeal. Its inclusion with the motion to stay the appeal filed in this court was directed to a request to stay the appeal and remand for a hearing regarding the sufficiency of the representation S.L. received in that court. This court denied that motion.
Regardless, as the opinion states, the provision of law enacted in 2004 that provides failure to register as a putative father waives, under certain circumstances, a man’s right to withhold consent to adoption was not in effect at the time of the proceedings in this case. As the opinion recites, S.L. expressed opposition to the transfer of custody and adoption of the child from shortly after the date he was served with a petition for her adoption on February 14, 2003. The misstatement about which S.L. complains had no bearing on the outcome of the case. It is not, as S.L. suggests, “material” regarding the disposition of the case. The other issues asserted in S.L.’s motion for rehearing were previously considered. The motion for rehearing is denied. S.L.’s alternative application for transfer to the Missouri Supreme Court is denied.